Case: 1:19-cv-00146-DCN Doc #:1 Filed: 01/18/19 1 of 6. PagelD #: 1

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) = L i a ih
SS

UNITED STATES DISTRICT COURT); J;

for the

Moet hee J _ District of O A iO
Eastern) _ Division
® ay.
Ce _, Blake Mc Farlane, Mi 2, La'Deja Crawford I & Ly Gy l df 6

and Tomika Jones-Mc Farlane

  

 

 

(to be filled in by the Clerk’s Office)

Jury Trial: fcheck one) [_ |ves a

 

Plaintiff(s}
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

==

The City of Cleveland Police Department
The Justice Center Municipal Court and Cuyahoga
County Court

JUDGE NUGENT
MAG. JUDGE BAUGHMAN

 

Defendanifs)
(Write the full name of each defendant who is being sued. if the
nantes of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names, Do not include addresses here.)

Se a ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should no contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6

 
Case: 1:19-cv-00146-DCN Doc #:1 Filed: 01/18/19 2 of 6. PagelD #: 2

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed,

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

 

 

 

C, 4 Ms , La' Deja Crawford and Tomika Jones-Mc Farlane
5206 Stickney Avenue
Old Brooklyn OH 44144

City State Zip Code
Cuyahoga

 

C.216-612-5971,M 216-577-8884, L 216-577-0946, T305-206-6470

 

crawfordladeja@yahoo.com, tomikajonesmcfarlane@yahoo.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title Gf known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title “f known}
Address

County
Telephone Number

E-Mail Addtess (if known)

Defendant No. 2
Name
Job or Title Gf known)
Address

County
Telephone Number
E-Mail Address (if known)

City Of Cleveland Police Department

 

 

 

 

(All)

1300 Ontario Street

Cleveland OH 44112
City Stale Zip Code

Cuyahoga

 

216-623-5200

 

 

[| Individual capacity Official capacity

Cuyhaoga Municipal Court

 

 

Mailing Address: P.O. Box 94894 44101 - 4894

Cleveland OH 44101
City State Zip Code

 

 

Cuyahoga
216-664-4299

 

 

 

[ Individual capacity Official capacity

Page 2 of 6

 
Case: 1:19-cv-00146-DCN Doc #:1 Filed: 01/18/19 3 of 6. PagelD #: 3

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I.

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

Cly State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[J Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title ¢ iPlerown)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[] Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[__] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

1} was beaten up at Speedway Gas Station on 01/19/2017, by 2nd disrtict police officer's Hernandez
badge #605 and Olup Badge # 963 as retaliation from trying to make a police report on 01/13/2017for
my computer being hacked and my car beind vandalized. The toed my car for no reason, took my to the
hospital without my consent, never called an ambulance, beat me on conscious they edited the vidoe's.!
was arrested on April 18, 2078 at the Prosecutor's Office dragged and grabbed by serveral officer's and

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6

 
Case: 1:19-cv-00146-DCN Doc #:1 Filed: 01/18/19 4 of 6. PagelD #: 4

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

iil.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color

of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

lam mentally disabled which is a protected class under state, local and federal laws. The Cleveland
police Departments followed me, drove past my house on serveral occassions, use the housing
department to harass me try to gain access to my home to write violation up, Harassment is any form of
discrimination and refers to unwelcolmed verbal visual ar physical conduct that denigrates or show
hostility disrepect or aversion towards an individual or group protected class, | file police reports and

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?
(01/ 19-20/2017) at the Speedway Gas Station at 7250 Brookpark Rd, Cleveland, OH 44129

The Justice Center at 1200 Ontario Avenue, Cleveland, Ohio 44113, from 11/08/ 2016 unti] current

Highway 176 at the Denison & harvard exit

 

What date and approximate time did the events giving rise to your claim(s) occur?
January 19-20, 2017

November 08, 2016 until current

March 12, 2017

 

What are the facts underlying your claim(s)? (For example: What happened to you? Whe did what?
Was anyone else involved? Who else saw what happened?)

| was beaten on conscious at the Speedway Gas Station at 7250 Brookpark Rd, Cleveland, Ohio,
44129, On January 19-20, 2017, as retailation for trying to make a police report about my car being
vadalized and my computer being hacked by Cherise Nickens who stole my credit card information.NO
Ambulance called, took me to the hospital without my permission, towed my vehicle, detained me in jail
for 8-12hours in duration. Refuse me the Right to phone call. Release me without any paper work to
prove where | had been. Never read me any rights or explain to me why | was there. Arrested by Officer
Hernandez badge number 609 and Oulp badge number 963 who responded to my house (8) six days
prior on January 13, 2017 and refuse to make any reports. i then asked for a Supervisor to respond.
Sargent Ross came out and also refuse to all me the right to make any reports. The when they seen ms
at the Speedway Gas Station they beat me up. Which was editted out of the video's they the gave me
from the Law Department. The Cleveland Municipal Courts never listened to me nor help me knowing i
was a protected class individual who has mental disablities. Bullied by Pinkie Car, Charles Patton as
well as other entities throught the justice Center, Public Defender never really tried to help or defend me

ren Oil Arbre

 

Page 4 of 6
Case: 1:19-cv-00146-DCN Doc #:1 Filed: 01/18/19 5 of 6. PagelD #: 5

Pro Se 15 (Rev. 12/16} Complaint for Violation of Civil Rights (Non—Prisoner)

Iv.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Concussion, Concussion syndrome, neck and back injuries, shoulder pain as well as tingling in my arms and
legs, fracture leg, muscle strain, mental distress, wanted to commit suicide on several occassion, my daughter
tried to kill her self as well cutting on her body to try to alleviate the pain, divsion of my family, pain and suffering.
In the mental hospital because of all the stress, doctor visits, counceling and therapy, pain management,
incresed medictions, loss of vehicle totaled,

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Mental Anguish, Negligent Infliction of Emotional Distress, Wrongful Inprisoned, Loss of Wages, Pain & Suffering
as well as others. | am suing in the amount of five million dollars plus attorney fee's

 

Page 5 of 6

 

 
Case: 1:19-cv-00146-DCN Doc #:1 Filed: 01/18/19 6 of 6. PagelD #: 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VL

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

] agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 01/17/2019

Signature of Plaintiff Cy Wy Z Ou Oya Cocurporc
Printed Name of Plaintiff | Coreen, Michelle, Blake Mc Fariane, La’Deja Crawiord, Tomika Jone othe Fel,
B. For Attorneys Bake fe. E onkwak— Joma pn Me dodo

Date of signing: i i) o/1 vi

 

 

Signature of Attorney

Printed Name of Attorney Steve Potter

 

Bar Number

 

Name of Law Firm

 

 

 

 

Address 5910 Landerbrook Dr
Beachwood OH 44124
City State Zip Code
Telephone Number (440) 544-1105
E-mail Address

 

Page 6 of 6

 
